Appeal by the assessor and the board of review of the city of White Plains from an order confirming the report of a referee reducing assessments of improved real property. Order reversed on the law and the facts, and certiorari proceeding dismissed, with fifty dollars costs and disbursements. Findings of fact of the referee reversed and his conclusions of law disapproved, and appellants’ proposed findings of fact and conclusions of law found. Appeal from judgment dismissed. There is no judgment printed in the record. The appraisal of the property relied on by the respondent was based upon the capitalization of the net amount of the rent reserved in a lease of the property. While the fair rental value of improved property is competent on the question of fee value, the rent reserved in a lease is not competent on that question. (Ettlinger v. Weil, 184 N. Y. 179, 183.) Respondent’s appraiser failed to consider any of the factors essential to the determination of the value of improved property, and respondent failed to overcome the presumption of the correctness of the appraisals. (People ex rel. S. C. F. Realty Corp. v. Weise, 246 App. Div. 775, 776; affd., 272 N. Y. 651; People ex rel. Jamaica W. S. Co. v. Tax Comrs., 196 id. 39, 53; Matter of Melcroft Corp. v. Weise, 256 App. Div. 291, 292.) Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ., concur.